SENTENCIA
Alegando ser Empleado de Carrera por determinación de la anterior directora de la Oficina Central de Administración de Personal y por la naturaleza de su cargo, el 6 de mayo de 1977 Terence D. Pierson Muller apeló ante la Junta de Ape-laciones del Sistema de Administración de Personal, solici-tando orden remedial y reposesión, con pago de los haberes dejados de recibir, contra la decisión de cesantía del 14 de abril de 1977 del actual director de dicha Oficina Central José Roberto Feijoó. Previa prórroga y trámites al efecto, el allí apelado contestó la apelación quedando la vista ad-ministrativa fijada para el día 7 de septiembre de 1977.
Así las cosas, el 4 de agosto Pierson radicó ante el Tribunal Superior de Puerto Rico, Sala de San Juan, una peti-ción de injunction alegando esencialmente los mismos hechos expuestos en la apelación administrativa pendiente. El 18 de dicho mes formuló'ante la Junta una moción de desistimiento sin perjuicio, a la cual se opuso la parte apelada. Luego de *842una vista sobre el particular, la Junta denegó el desistimiento solicitado, señalando la vista administrativa en su fondo para el 30 de septiembre de 1977. Contra dicha resolución inter-locutoria administrativa, el allí apelante no solicitó recon-sideración ni acudió al foro judicial.
En vista de lo expuesto, el demandado Feijoó solicitó la desestimación de la acción judicial de injunction, a lo cual el tribunal se negó. No conforme, radicó ante nos certiorari. Ex-pedimos orden de mostrar causa por la cual no deberíamos desestimar la acción judicial interpuesta según nuestra deci-sión en Otero Martínez v. Gobernador, 106 D.P.R. 552 (1977).
La comparecencia de Pierson no nos convence. A tono con lo resuelto en Otero Martínez, supra, reiteramos la regla general de que, salvo circunstancias excepcionales, no presen-tes en el caso de autos, todo litigante debe agotar los reme-dios administrativos establecidos en la Ley de Personal de Servicio Público ello con el objeto de lograr una adecuada armonía y coordinación entre las agencias administrativas investidas con jurisdicción sobre determinado asunto y los tribunales de justicia. Febres v. Feijoó, 106 D.P.R. 696 (1978). En el caso de autos se da la anomalía adicional de que el pro-ceso administrativo originado por Pierson, estando en una etapa madura, es abandonado por éste sin aducirse ninguna razón o fundamento para ello.
Se expide el auto solicitado y se dicta Sentencia revocán-dose la Resolución del Tribunal Superior, Sala de San Juan, fechada 20 de octubre de 1977 y en su lugar se desestima la acción judicial interpuesta.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario.
El Juez Asociado Señor Díaz Cruz emitió opinión disi-
dente. El Juez Asociado Señor Rigau no intervino.
(Fdo.) Ernesto L. Chiesa Secretario
*843—0—